Adams, J.
1. taxation: levy: what constitutes. -I. The record of the Board of Supervisors of Humboldt county contains the following entry:
“County Court, Sept. 26, 1859.
“This day met at this office, T. Ellwood Collins, county surveyor, Alex. McLean, recorder and treasurer, and A. ~W. Marsh, county judge, forming a board to levy taxes for the year 1859, when it was decided as follows:
“ State tax, 1% mills.
“ County tax, é mills.
“School tax, 1 mill.
“ Road tax, 1 mill.
“ Poll tax, 50 cents per head.
Certified.
Taos. Ellwood Collins, Co. Surveyor.
Alex. McLean, Recorder and Treasurer.
A. W. Marsh, Gounty Judge.”
It is contended by the appellant that the foregoing fails to show any levy for the year 1859. It is, however, stated that the persons mentioned met to levy taxes, etc. It is also stated that “it was decided as follows: State tax, 1-J mills,” etc. It is not, to be sure, stated explicitly that the levy is made, and so it is contended that the fair inference is that there was only an agreement as to what taxes ought to be lev*332ied. But as they met for the purpose of making a levy, and reached an agreement as to what the levy should be, we see no reason why they should adjourn without making it, when nothing but a mere formal act, at most, was to be done. The statute prescribes no particular form of words in which a levy shall be made, and any words must be deemed sufficient which indicate, however informally, such intention. Taking the record altogether, therefore, the stated purpose of the meeting, the decision made, and' the duty which the law imposed, we are not permitted to doubt that what was done was considered a levy.
II. If the tax for 1859 was legal, then the sale was not invalid unless by reason of the invalidity of the tax list of 1860. Rhodes v. Sexton & Son, 33 Iowa, 540; Parker v. Sexton & Son, 29 Iowa, 421; Rev., Secs. 753, 762.
• It is claimed, however, that no valid sale can be made except upon a valid tax list, and that the tax list of 1860 was not valid. Without stopping to consider how far the tax list constitutes the treasurer’s authority to make the sale, we are of the opinion that while the tax list under which the sale was made was nominally the list for 1860, yet inasmuch as the taxes of 1859 were carried into it, it was so far a valid list. As all the land was sold for the taxes of 1859, we think the sale was valid.
III. It is claimed that the land was sold in a mass. But we are satisfied from the testimony of Berg, the treasurer, that the lands were sold in parcels of forty acres each.
Affirmed.